                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

PATRICIA KENNEDY,

       Plaintiff,

v.                                                     Case No: 6:17-cv-2157-Orl-22TBS

SCHLING LLC and ORDER UP II, INC.,

       Defendants.


                                          ORDER

       Pending before the Court is Plaintiff’s Motion for Writ of Garnishment After

Judgment (Doc. 54) and a proposed Writ (Doc. 54-1).

       “The procedure on execution—and in proceedings supplementary to and in aid of

judgment or execution—must accord with the procedure of the state where the court is

located[.]” FED. R. CIV. P. 69(a)(1). Florida law provides that “[e]very person or entity who

... has recovered judgment in any court against any person or entity has a right to a writ of

garnishment, in the manner hereinafter provided, to subject any debt due to defendant by

a third person ... and any tangible or intangible personal property of defendant in the

possession or control of a third person.” FLA. STAT. § 77.01. To obtain a writ of

garnishment, the judgment creditor must file a motion stating the amount of the judgment.

FLA. STAT. § 77.03. The writ must require the garnishee to answer within 20 days of

service of the writ, stating whether the garnishee is indebted to the defendant at the time

of the answer, or was indebted at the time of service of the writ, plus up to 1 business day

for the garnishee to act expeditiously on the writ, or at any time between such times; the

amount of the tangible or intangible personal property of defendant the garnishee has in
its possession or control at the time of the answer, or had at the time of the service of the

writ, or at any time between such times; and whether the garnishee knows of anyone else

who is indebted to the defendant, or who may have any of the property of the defendant

in its possession or control. FLA. STAT. § 77.04.

       As the motion and proposed writ comply with these requirements, the motion is

GRANTED, and the Clerk is authorized to execute and issue the writ attached to the

motion.

       DONE and ORDERED in Orlando, Florida on May 22, 2019.




Copies furnished to:

       Counsel of Record
       Unrepresented Parties




                                             -2-
